UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6744



ANTOINE KNIGHTNOR; DEMETRICE MURRAY,

                                             Plaintiffs - Appellants,

          versus


RON ANGELONE; G. JOHNSON; R. A. YOUNG; PAGE
TRUE; ELSWICK; J. ARMENTROUT; BARTON; R.
AUSTIN; J. BENTLEY; B. EDMONDS; JOHN DOE; L.
FLEMING; D. MILLS; R. RITER; D. ARMSTRONG; M.
PAIR; MR. BAN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-232-7)


Submitted:   August 28, 2001             Decided:   September 11, 2001


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antoine Knightnor, Demetrice Murray, Appellants Pro Se.    Pamela
Anne Sargent, Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antoine Knightnor and Demetrice Murray appeal the district

court order granting summary judgment in favor of the Defendants in

this civil action challenging Division Operating Procedure 864, a

prison grooming policy.   We have reviewed the record and the dis-

trict court’s memorandum opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Knightnor v. Angelone, CA-00-232-7 (W.D. Va. Apr. 6, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2